PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/973,384
Filing Date: 7 May 2018
Appellant(s): PACESETTER, INC.



__________________
DEAN D. SMALL, Reg. No. 34,730 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/17/2022.

Every ground of rejection set forth in the Office action dated 12/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 6 and 23 under 35 U.S.C. 112 (a) is withdrawn.  Written support for the limitation “defining the noise search window to overlap a portion of the CA signal that does not overlap with a QRS complex and does not overlap a T-wave in the segment of the CA signal” was found in ¶0275, of the instant printed application. (Instant Application, ¶0275;  …the noise detection process of FIG. 11 defines the noise search window to overlap a portion of CA signal that does not overlap with QRS complex to T-wave. For example, the processors may utilize QRS complex and/or T-wave markers that were identified prior to the process of FIG. 11.) Consequently, the rejection is withdrawn.
The rejection of claims 6 and 23 under 35 USC 103 is withdrawn. 
Claims 6 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While dePinto discloses the limitation “overlaying a segment of the CA signals with a noise search window, wherein the segment precedes a QRS complex within the CA signals,” dePinto does not disclose that the noise search window does not overlap the T-wave, and therefore neither dePinto nor the prior art or record disclose “defining the noise search window to overlap a portion of the CA signal that does not overlap with a QRS complex and does not overlap a T-wave in the segment of the CA signal”.

(2) Response to Argument
Appellant argues that Examiner has foiled compact prosecution and that such foiling by the Examiner negates the sufficiency of the outstanding rejection.  Specifically, Appellant argues that the reintroduction of a reference by the Examiner foils compact and should therefore impeach any of the Examiner’s remaining positions and arguments in the outstanding rejection. (Appeal Brief, Section B, Pages 10-12)
Examiner responds, that the legal conditions and requirements necessary for the patentability are given by Title 35 of the United States Code (35 USC ) and for the instant application are specifically given by 35 USC 101(Inventions patentable); 35 USC 102 (Conditions for patentability; novelty); 35 USC 103 (Conditions for patentability; non-obvious subject matter); and 35 USS 112 (Specification).  
35 USC makes no mention of compact prosecution, much less provides that a foiling of compact prosecution impeaches an Examiners and results in the patentability of an application.  Consequently, Appellant’s arguments concerning a foiling of compact prosecution are moot.

Appellant argues that there is no motivation to combine Siejko with dePinto because the proposed modification would render Siejko unsuitable for its intended purpose.  Specifically, Appellant argues that since Siejko allegedly is required to perform a noise analysis over the entire cardiac activity (CA) signal to obtain its noise event count, then a modification of Siejko to excludes the QRS portion of the CA signal from undergoing the noise analysis process would result in obtaining an under count of noise events in the signal, and lower count values would result in an incorrect classification of potential pause episodes signals, in Siejko. (Appeal Brief, Sections C, G and J, Pages 12-15, 21-22 and 25)
Examiner  responds that as Siejko already excludes the entire P-QRS-T wave of CA signals from undergoing the noise analysis process, then the proposed modification of Siejko to exclude only the QRS wave portion of CA signal from undergoing the noise analysis process, as taught by dePinto, would actually results in a more comprehensive CA signal undergoing a noise analysis in Siejko and thus a more comprehensive count.
 A diagram of a cardiac activity (CA) P-QRS-T signal complex is provided here.  

    PNG
    media_image2.png
    491
    788
    media_image2.png
    Greyscale

This wave diagram taken from Analysis of Multi Codebook GLVQ versus Standard GLVQ in Discriminating Sleep Stages, Tawakal et al., ICACSIS, 2012, Fig. 1. 


 Neither Siejko nor dePinto were cited for identifying turns. Mahajan was cited for teaching a noise analysis process that identifies turns. Siejko was cited for disclosing obtaining CA signals and preforming a noise analysis upon the obtained signals.  dePinto was cited for limiting the noise analysis to CA signal segments wherein the segment precedes a QRS complex with the CA signals a noise analysis. 
The noise analysis in Siejko is only performed on the higher frequency portions, > 55 Hz, of the obtained CA signals. A 55 Hz high pass filter removes the entire P-QRS-T complex of the CA signals before noise analysis is performed. 
(Siejko, Figs 3-4 and ¶0037 teaches; The noise characterization method rejects candidate pause episodes that are deemed to be too noisy. Signal noise can be characterized using the higher frequency band signal produced from the wideband signal. The cardiac signal is mainly composed of signal energies less than 40 Hz. Using a high pass filter with a 55 Hz frequency pole removes the P-QRS-T complexes and any signal components above 55 Hz remain. Presence of a higher frequency signal in the higher band may indicate higher frequency narrow band noise that may subsequently raise the noise and cause R-wave under-sensing. A noise event may be a signal amplitude on the higher frequency band signal that exceeds a specified noise threshold amplitude value. The criteria for a false brady pause may include the number of detected noise events satisfying a specified noise event number threshold. The candidate pause episode can be stored as a brady episode when the number of detected noise events is less than the threshold.) Emphasis Added

 dePinto, on the other hand, teaches performing noise analysis on CA signals above 40 Hz, as opposed to 55 Hz, and only removing the QRS portions of the CA signals prior to performing the noise analysis. 
(dePinto, at Col. 2, Lines 40-56 teaches; 
The QRS complex is blanked before being passed to the line noise detector, because the QRS complex contains high frequency energy which might be detected as line noise. 

and at Col. 19. Lines 37-67;

 The signal at the input of the wideband noise detector 28 contains only the frequency components which are above approximately 40 Hz and contains no QRS complex…

and at Col. 21, Lines 40-61, teaches; 
The QRS gate signal from the input 29 of the noise detection system 10, after being stretched by pulse stretcher 30, is presented to the QRS gate input 284 of the wideband noise detector 28. The QRS gate signal at the input 284 is connected to the control input of the switch 288. The QRS gate is a logic signal which is high (true) during the QRS complex of the ECG signal. When the QRS gate signal is low (false), the switch 288 is in the position shown in FIG. 15 which connects the signal from the sample clock 282 to the clock inputs of the delay element 306, the unit delay 312 and the register 300 and allows operation of the wideband noise detector 28 as described above. During the QRS complex, the QRS gate signal is high. This causes the switch 288 to disconnect the sample clock from the delay element 306, the unit delay 312 and the register 300. In this condition, the last output value is held in the register 300 and presented at the output 302. The operation of the wideband noise detector is inhibited until the end of the QRS complex, when the QRS gate signal again goes low. The purpose of this behavior is to avoid measuring the portion of the ECG signal containing the QRS complex so that only noise between QRS complexes will be measured.) (Emphasis Added)

Thus, since Siejko’s noise analysis process already excludes the entire P-QRS-T wave portion of the CA signals, then modifying Siejko to exclude only the QRS wave portion of the CA signals would not result in Siejko missing noise events and subsequently incorrectly classifying pause episodes. Consequently, contrary to Appellant’s argument, modifying the noise detection characterization of Siejko with the technique dePinto does not render Siejko unusable for its intended purpose.

Appellant argues that the cited art does not disclose “a noise search window.”  Specifically, Appellant argues that the intra-pause duration in Siejko is not a noise search window. (Appeal Brief, Sections D and, Pages 16 and 21-22) 
Examiner, responds that, Siejko was cited for disclosing obtaining a segment of a cardiac activity (CA) signal and preforming a noise analysis, i.e. a noise search, upon the obtained CA signals.  dePinto was cited for disclosing  “a noise search window”, i.e. limiting the noise analysis to the segment of the CA signals between the QRS portion of the signals.
Appellant admits that Siejko discloses performing a noise analysis upon the signal. (Appeal Brief, Page 17; “The noise characterization process 505 includes the use of the high pass filter and counting noise events in order to reject false pause.”)
Thus, while Siejko discloses a noise search of the QRS complex signal, Siejko does not specifically disclose that the noise search is limited to the segment of the CA signal that precedes a QRS complex. dePinto, however, teaches the limitation.  dePinto teaches limiting the noise search window to signal segments between the QRS portion of the CA signals, i.e. to “wherein the segment precedes a QRS complex within the CA signals”. (dePinto, Col. 21, Lines 40-61; The operation of the wideband noise detector is inhibited until the end of the ORS complex, when the ORS gate signal again goes low. The purpose of this behavior is to avoid measuring the portion of the ECG signal containing the ORS complex so that only noise between ORS complexes will be measured.) Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Siejko with the know technique of a CA signal segment noise characterization process “wherein the segment precedes a QRS complex within the CA signals,” as taught by dePinto, in order to avoid measuring the portion of the cardiac activity signal containing the QRS complex for noise. (dePinto, Col. 21, Lines 40-61)
Consequently, contrary to Appellant’s argument, the cited art discloses “a noise search window” within the broadest reasonable interpretation. 


 Appellant argues that the cited art does not disclose “a noise search window …identifying turns in the segment of CA signals.”  Specifically, Appellant argues that the office action fails to identify how a noise analysis within Siejko can be modified to identify turns. (Appeal Brief, Sections D and G, Pages 17 and 21-22)
Examiner responds "the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.")
In the case at hand, Siejko was not cited for teaching “identifying turns in the CA signal.”  Siejko was cited for disclosing obtaining a segment of a cardiac activity (CA) signal and preforming a noise analysis, i.e. a noise search, upon the obtained CA signals, and dePinto was cited for a teach a noise search window. Mahajan was cited for teaching a noise detection technique based on identifying turns.  
Appellant admits that Siejko teaches providing a noise analysis process.  While Siejko teaches performing a noise analysis on CA signals, Siejko does not specifically disclose that the noise analysis comprises identifying turns in the CA signal.  Mahajan, however, teaches the limitation. (Mahajan, Abstract; determine a number of turns in the secondary cardiac signal segment; ¶0040; a turn is defined as a change in the cardiac signal from the positive direction to the negative direction, or from the negative direction to the positive direction. A determination of noise in the cardiac Signals is then made based on the number of turns identified in the cardiac signal segments) (Emphasis Added)  Thus, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the noise detection process of Siejko with the known technique of identifying turns in the CA signal to determine noise as taught by Mahajan, since it is one of a set the known alternative techniques in the art for implementing noise detection upon CA signals. (Mahajan, Abstract, ¶0058)
Consequently, contrary to Appellant’s argument, the cited art discloses “a noise search window … identifying turns in the segment of CA signals,” within the broadest reasonable interpretation.

Appellant argues that the cited art does not disclose “determining whether the turns exhibit at least one of an amplitude or frequency characteristic that exceeds a corresponding threshold.”  Specifically, Appellant argues that a count the number of turns is not equivalent to a turn frequency, and points to figures 12B-12C of the instant application to demonstrate that a lower number of turns in a first particular signal segment can correspond to a higher turn frequency value than the frequency value for a second particular segment with a higher number of turns. (Appeal Brief, Sections E,  F,  G and I Pages,17-20, 20-21, 21-22 and 23-24)
Examiner responds, that to the person of ordinary skill in the art, the definition of frequency includes, a number or count of repeated events within, over, or for a particular time period or a particular sample. (See, for example, the Oxford Languages Dictionary: frequency- the rate at which something occurs or is repeated over a particular time or in a given sample.)  Moreover, the instant Application’s discussion of turn frequency indicates that turn frequency is the count or the number of turns over time. (Instant Application, ¶0066; Turns may have various associated characteristics such as amplitude, frequency (e.g., number of turns per unit time)…)(Emphasis Added)
 Appellant’s instant argument overlooks and ignores the time component, t-1, and/or the specified period component of frequency and of the turn counts of the cited art. However, Appellant does admit that Mahajan disclose counting the number of turns within a timing windows and within a particular sample, i.e. period. 
“Mahajan counts the number of turns per heartbeat…Mahajan discloses the option of sub-dividing the first cardiac signal into timing windows… Some of the 50 ms sub-windows… Mahajan uses the number of turns in each of the sub-windows to classify the first candidate signal… “ (Appeal Brief, Page 19-20) (Emphasis Added)  

Thus, Appellant’s own description of Mahajan comports with Appellant’s own description of turn frequency -- number of turns per unit time. 
In addition to turn frequency, Mahajan also provides a corresponding threshold to turn frequency.  Mahajan, at ¶0058, teaches, 
“a cardiac signal is declared noisy when the number of turns in the sample cardiac signal exceeds a specified turn count threshold…” (Emphasis Added)

and, at ¶0059, teaches,
 “…specified detection timing window is used to determine noise in the first and the secondary signal cardiac signal segments…the noise detection circuit may compare a number of  turns identified in a detection window…to a first specified count threshold…”  (Emphasis Added)


Thus, as the turn counts of Mahajan are over a particular time period, then the threshold to which the counts are compared is also over a particular time period and therefore the threshold functions as a frequency threshold. 
Consequently, contrary to Appellant’s argument, the cited art discloses disclose  “determining whether the turns exhibit at least one of an amplitude or frequency characteristic that exceeds a corresponding threshold,” within the broadest reasonable interpretation. 
Examiner’s Note: In addition to disclosing turn frequency and a turn frequency threshold, Mahajan also disclose a turn amplitude and a turn amplitude threshold. Mahajan ¶0056, teaches,  
“In some examples, the turn counter only counts turns that exceed a specified (e.g., programmed) turn amplitude threshold. In certain examples, the amplitude of a turn is determined relative to a determined baseline of one or more of the first and secondary cardiac signals. In certain examples, the threshold amplitude is determined as a function of the amplitude of previous identified turns (e.g., within a specified percentage of the amplitude of previous turns)(Emphasis Added) 

Thus, Mahajan’s teaches both options, amplitude and frequency, of the instant limitation, “determining whether the turns exhibit at least one of an amplitude or frequency characteristic that exceeds a corresponding threshold,” within the broadest reasonable interpretation. (Emphasis Added)

Appellant argues that the cited art does not disclose “wherein the segment precedes a QRS complex within the CA signals, identifying turns in the segment of CA signals.” Specifically, Appellant argues that neither Siejko nor Mahajan discloses, wherein the segment precedes a QRS complex. (Appeal Brief, Section E and G Pages,19-20 and 21-22)
Examiner responds to arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Neither Siejko nor Mahajan was cited for disclosing wherein the segment precedes a QRS complex within the CA signals. dePinto was cited for teaching the limitation. Siejko was cited for disclosing obtaining a segment of a cardiac activity (CA) signal and preforming a noise analysis, i.e. a noise search, upon the obtained CA signals, and Mahajan was cited for disclosing noise detection based identifying turns in a segment of CA signals.
Appellant admits that Mahajan discloses a noise detection process that identifies turns in a CA signal segment:
 “Then, the number of turns in each of the first and secondary cardiac signal segments is determined.“ The number of turns may refer to the turns per heartbeat…. For example, “a cardiac signal is declared noisy when the number of turns in the sampled cardiac signal segment exceeds a specified turn count threshold.° (Appeal Brief, Page 18) (Emphasis, Added)

dePinto teaches excluding the QRS wave portion of the complex signal from being input into the noise detection process.  dePinto, Col. 21, Lines 40-61, teaches;  
The QRS gate signal from the input 29 of the noise detection system 10, after being stretched by pulse stretcher 30, is presented to the QRS gate input 284 of the wideband noise detector 28. The QRS gate signal at the input 284 is connected to the control input of the switch 288. The QRS gate is a logic signal which is high (true) during the QRS complex of the ECG signal. When the QRS gate signal is low (false), the switch 288 is in the position shown in FIG. 15 which connects the signal from the sample clock 282 to the clock inputs of the delay element 306, the unit delay 312 and the register 300 and allows operation of the wideband noise detector 28 as described above. During the QRS complex, the QRS gate signal is high. This causes the switch 288 to disconnect the sample clock from the delay element 306, the unit delay 312 and the register 300. In this condition, the last output value is held in the register 300 and presented at the output 302. The operation of the wideband noise detector is inhibited until the end of the QRS complex, when the QRS gate signal again goes low. The purpose of this behavior is to avoid measuring the portion of the ECG signal containing the QRS complex so that only noise between QRS complexes will be measured.) (Emphasis Added)

Thus, dePinto discloses wherein the noise analysis is performed on a segment that precedes the QRS portion of the CA signals and Mahajan discloses noise detection based identifying turns in the segment of CA signal undergoing noise analysis. 
Consequently, contrary to Appellant’s argument, the cited art discloses the limitation “wherein the segment precedes a QRS complex within the CA signals, identifying turns in the segment of CA signals,” within the broadest reasonable interpretation.

Appellant argues that the cited art does not disclose the limitations “analyzing the turn amplitude relative to a turn amplitude threshold”.  Specifically, Appellant argues that in Mahajan, amplitude plays no role in identifying/characterizing turns. (Appeal Brief, Section H and M,  Page 23 and 26)
Examiner responds that Mahajan, at ¶0056, teaches,  
“In some examples, the turn counter only counts turns that exceed a specified (e.g., programmed) turn amplitude threshold. In certain examples, the amplitude of a turn is determined relative to a determined baseline of one or more of the first and secondary cardiac signals. In certain examples, the threshold amplitude is determined as a function of the amplitude of previous identified turns (e.g., within a specified percentage of the amplitude of previous turns)(Emphasis Added) 

Thus, Mahajan clearly discloses employing a turn amplitude threshold such that only turns that exceed the turn amplitude threshold are counted.  Consequently, contrary to Appellant’s argument, the cited art discloses analyzing the turn amplitude relative to a turn amplitude threshold within the broadest reasonable interpretation.

Appellant argues that the cited art does not disclose, “configured to designate turns, for which the turn amplitude exceeds the turn amplitude, as substantial turns.” Specifically, Appellant argues that Mahajan does not designate a turn as substantial. (Appeal Brief, Sections H, I and M, Pages 23-24 and 26).
Examiner responds that, to the person of ordinary skill in the art, the ordinary definition of substantial includes big, significant, material, sizeable, noteworthy, indicative, etc.  Appellant has provided no definition for “substantial” that excludes big, significant, material, sizeable, noteworthy, indicative, etc., from the definition of substantial. 
Mahajan, ¶0056, teaches,  “In some examples, the turn counter only counts turns that exceed a specified (e.g., programmed) turn amplitude threshold.” (Emphasis Added)  Thus, as Mahajan is configured to designate , i.e. to count, only the turns that are substantial, i.e. greater than a particular amplitude threshold, then a turn that is counted is a turn that has been designated as substantial.  Consequently, contrary to Appellant’s argument, the cited art discloses “configured to designate turns, for which the turn amplitude exceeds the turn amplitude, as substantial turns,” within the broadest reasonable interpretation.

Appellant argues that the cited art does not disclose “for the substantial turns… the determining operation comprises analyzing the turn frequency relative to a turn frequency threshold.”  Specifically, Appellant argues that due to the lack of substantial designated turns Mahajan cannot analyze substantial turns. (Appeal Brief, Sections H, I and M, Pages 23-24 and 26).
Examiner responds, that as already discussed, in Mahajan 
1) the turns that are counted are the turns designated as substantial within the broadest reasonable interpretation. (Mahajan, ¶0056;  “In some examples, the turn counter only counts turns that exceed a specified (e.g., programmed) turn amplitude threshold,”)
2) the turns are counted per unit time - time window - and therefore the turn count threshold functions as a turn frequency threshold hold within the broadest reasonable interpretation. (Mahajan, ¶0059, teaches, …the noise detection circuit may compare a number of  turns identified in a detection window…to a first specified count threshold…”)  
and 3) as the turn counts of Mahajan are over a particular time period, then the threshold to which the counts are compared is also over a particular time period and therefore the threshold functions as a frequency threshold.
Consequently, contrary to Appellant’s argument, the cited art discloses the limitation “for the substantial turns… wherein the determining operation comprises analyzing the turn frequency relative to a turn frequency threshold,” within the broadest reasonable interpretation.

Appellant argues the cited art does not disclose, “setting noise flags based on relations between turn amplitude and turn amplitude threshold and between turn frequency and turn frequency threshold.”  Specifically, Appellant argues that the cited art does not use turn amplitude and turn frequency to determine noise. (Appeal Brief, Section J and M Pages 24 and 26)
Examiner responds, that as already discussed:  
1) Mahajan , at ¶0056, teaches
  “In some examples, the turn counter only counts turns that exceed a specified (e.g., programmed) turn amplitude threshold.”
  
and thus, Mahajan discloses  “configured to designate turns, for which the turn amplitude exceeds the turn amplitude, as substantial turns,” within the broadest reasonable interpretation;

 and 2) Mahajan, at ¶0059, teaches, 
“…the noise detection circuit may compare a number of  turns identified in a detection window…to a first specified count threshold…”

and thus, Mahajan teaches that to be identified as noise a turn may be required to first satisfy an amplitude threshold, in order to be counted, and then to satisfy a count, i.e. turn frequency threshold, in order to be designated as noise. 
Consequently, contrary to Appellant’s argument, the cited art discloses “setting noise flags based on relations between turn amplitude and turn amplitude threshold and between turn frequency and turn frequency threshold” within the broadest reasonable interpretation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEROLD B MURPHY/Examiner, Art Unit 2687      
                                                                                                                                                                                                  Conferees:

/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.